Case 1:17-cr-00183-TWP-TAB Document 74 Filed 01/07/20 Page 1 of 6 PageID #: 335




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


 UNITED STATES OF AMERICA,                     )
                                               )
                        Plaintiff,             )
        vs.                                    )       CASE NO. 1:17-cr-0183-LJM-TAB
                                               )
 BUSTER HERNANDEZ,                             )
                                               )
                        Defendant.             )

                DEFENDANT BUSTER HERNANDEZ’S MOTION IN LIMINE


        The Defendant, Buster Hernandez, by counsel, Mario Garcia, moves the Court to instruct

 the Plaintiff, its witnesses, and its counsel not to mention, refer, interrogate concerning, or

 attempt to convey to the jury in any manner, either directly or indirectly, regarding: (a) the

 Defendant’s prior criminal history, including charges, arrests, convictions, and any sentence,

 term or status of probation or parole as set forth below; (b) all evidence of uncharged misconduct

 of the Defendant for which the Plaintiff has not provided the Defendant with a notice of intent to

 use such evidence at trial; (c) all evidence of uncharged misconduct not directly related to the

 crimes as charged in the Superseding Indictment filed in this case; (d) all statements mentioning

 Defendant where the maker of the statement will not be subject to cross-examination; all without

 first obtaining permission of the Court outside the presence and hearing of the jury.

        Furthermore, the Court should instruct the opposing party, its witnesses and its counsel

 not to make any reference to the fact that this Motion has been filed and to warn and caution

 each and every one of the Plaintiff’s witnesses to strictly follow these same instructions.

        In support of this Motion, the Defendant alleges and says:
Case 1:17-cr-00183-TWP-TAB Document 74 Filed 01/07/20 Page 2 of 6 PageID #: 336




         1.      Prior Criminal History/Charged or alleged Criminal Conduct:

         The Government has not yet provided any information on any prior arrest, conviction,

 sentence or term of probation for any prior criminal case involving the Defendant and which the

 Defendant received previously; consequently, none, if any exist, should be introduced as

 evidence or referred to at trial.

         The Government has not yet provided any notice of its intent to use information about

 any pending charges/related investigations into the Defendant’s alleged conduct. There are

 pending charges relating to allegations of sexual exploitation of a child and enticement,

 production of child pornography and threats to injure persons filed by the Government via a

 Complaint against the Defendant on April 29, 2019 in the Eastern District of Michigan, under

 Case No. 2:19-mj-30214. Additionally, the Government has alleged that the Defendant has

 “victimized minors in at least ten federal districts”. See Doc. 2 Complaint in Case No. 1:17-mj-

 00661 filed in this Court.

         In the event the Defendant takes the stand to testify in his own defense, the Plaintiff is

 certainly permitted to argue that prior convictions are within the scope of Fed. R. Evid. 609 and

 admissible for impeachment purposes, but none are known at this time.

         Absent such testimony, information regarding Defendant’s prior criminal history,

 including both arrests, charges, allegations, convictions, sentences, status or term of probation or

 parole, including but not limited to those referenced above, is irrelevant and unduly prejudicial.

 Such evidence will cause prejudice and harm to the Defendant which substantially outweighs its

 probative value. Federal Rules of Evidence, Rule 403, 404, 608 and 609; U.S. v. Puckett, 405

 F.3d 589, 596 (7th Cir. 2005); U.S. v. Degeratto, 876 F.2d 576 (7th Cir. 1989); and U.S. v.

 Coades, 549 F.2d 1303 (8th Cir. 1977).
Case 1:17-cr-00183-TWP-TAB Document 74 Filed 01/07/20 Page 3 of 6 PageID #: 337




        2.        Uncharged Conduct:

        All other evidence of uncharged misconduct of the Defendant for which the Plaintiff has

 not provided the Defendant with a notice of intent to use such evidence at trial, or which may

 generally be admissible but is overly prejudicial to the Defendant. U.S. v. Gotti, 784 F.Supp

 1017 (E.D. N.Y. 1992); Federal Rules of Evidence, Rules 403, 404, 608 and 609. Due to the

 breadth of the allegations being made by the Government about the Defendant’s conduct, there is

 a plethora of uncharged conduct that should not be referred to or introduced as evidence against

 the Defendant.

        Specifically, the Government has alleged in the Superseding Indictment filed against the

 Defendant that they believe the Defendant used the Internet to “sexually extort hundreds of adult

 and minor victims throughout the United States and at least one foreign Country.” See para 22

 of the Superseding Indictment, Doc. No. 57 (emphasis added). The Government generally

 alleges the Defendant would use typical threats to obtain or provide alleged minor victims with

 typical instructions on how to produce pornographic images that he would want sent to him and

 has cited to “examples” of such conduct by him. See para 22 (a) and (d) of the Superseding

 Indictment, Doc. No. 57. Any reference to other alleged victims of the Defendant who are not

 victims of the crimes charged in the Superseeding Indictment here should be prohibited as it

 would be irrelevant, inadmissible, or alternatively if it were admissible, such information would

 be unfair and overly prejudicial to the Defendant.

        The Government has alleged that “hundreds of victims” have complied with the

 Defendant’s demands and sent him images and videos depicting themselves engaging in sexually

 explicit conduct. See para 22 (f) of the Superseding Indictment, Doc. No. 57 (emphasis added).

 Again, any reference to other alleged victims of the Defendant who are not victims of the crimes
Case 1:17-cr-00183-TWP-TAB Document 74 Filed 01/07/20 Page 4 of 6 PageID #: 338




 charged in the Superseeding Indictment here should be prohibited as it would be irrelevant,

 inadmissible, or alternatively if it were admissible, such information would be unfair and overly

 prejudicial to the Defendant.

        The Government has also alleged that the Defendant opened “hundreds” of email and

 social media accounts using numerous alleged aliases and used “multiple” email service

 providers located outside of the United States to evade detection. See para 24 (a) (b) and (c) of

 the Superseding Indictment, Doc. No. 57 (emphasis added).           Based on a review of the

 Government’s proposed Exhibit list, it appears the Government may try and establish that the

 Defendant allegedly used dozens of different aliases and several email service providers in

 communicating with the alleged victims of the crimes charged in the Superseeding Indictment

 here. Such information, if related to the specific victims of the crimes charged in the

 Superseeding Indictment, seems appropriate.

        However, on information and belief, the Government may also try and introduce

 evidence of uncharged conduct (i.e. e-mail or social media messages sent to other victims by

 many other aliases) which it believes were also the work of the Defendant. These victims are not

 victims of the crimes charged in the Superseeding Indictment in this case. Any reference to

 other alleged aliases of the Defendant or email service providers allegedly used by the Defendant

 in communicating with victims who are not directly related to the victims of the crimes charged

 in the Superseeding Indictment should be prohibited as it would be irrelevant, inadmissible, or

 alternatively if it were admissible such information would be unfair and overly prejudicial to the

 Defendant.

        Finally, the Government has alleged that the Defendant used multiple encrypted hard disc

 drives and created encrypted containers on external storage media in an effort to prevent law
Case 1:17-cr-00183-TWP-TAB Document 74 Filed 01/07/20 Page 5 of 6 PageID #: 339




 enforcement from accessing or discovering evidence of child pornography he had received

 through extortion. See para 22 (j) of the Superseding Indictment, Doc. No. 57. Any reference or

 allegation as to the encrypted nature of the hard disc drives or encrypted containers on external

 storage media or possible evidence of child pornography on them should be prohibited as it

 would be irrelevant, inadmissible, or alternatively if it were admissible such information would

 be unfair and overly prejudicial to the Defendant.

        In sum, all the forgoing allegations, if heard by the jury, would be unfair and overly

 prejudicial to the Defendant. While the Government is certainly permitted to refer to specific

 messages, types of communications, and means of communicating with the victims relating to

 the charges in this case, to allow the Government to offer other evidence that the Defendant has

 conducted himself in similar ways against hundreds of victims across the United States and

 elsewhere is too highly prejudicial, would be patently unfair to the Defendant, and any reference

 to the above should not be made by the Government or its witnesses.

        3.      Finally, all statements mentioning Defendant where the maker of the statement

 will not be subject to cross-examination shall be excluded pursuant to Bruton v. U.S., 391 U.S.

 123 (1968).

        WHEREFORE, the Defendant, by counsel, prays that his Motion in Limine be granted as

 to the matters described above and for all other just and proper relief.
Case 1:17-cr-00183-TWP-TAB Document 74 Filed 01/07/20 Page 6 of 6 PageID #: 340




                                             Respectfully submitted,

                                             BRATTAIN MINNIX GARCIA

                                             By /s/ Mario Garcia
                                             Mario Garcia, #21638-49
                                             One Indiana Square, Suite 2625
                                             Indianapolis, Indiana 46204
                                             (317) 231-1750x5
                                             mario@bmdindy.com
                                             Attorney for Buster Hernandez



                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 7th day of January 2020, a copy of the foregoing was filed

 electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

 system. Parties may access this filing through the Court’s system.



                                              /s/ Mario Garcia
                                             Mario Garcia
